Title: Sartine to the American Commissioners, 12 October 1778
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


A Marly 12. 8bre. 1778.
Je n’ai point oublié, Messieurs, l’intérêt que vous prenez à M. Jonet [Jones] et la Demande que vous avez faite, de lui accorder un Bâtiment armé qui puisse le transporter à l’Amerique. Le Roi à qui j’en ai rendu compte, est disposé a donner cette facilité à ce Capitaine, mais je desire prealablement de savoir, s’il sera possible de composer de Matelots americains l’équipage du Bâtiment qui seroit fourni à M. Jones, parce que l’article et le nombre des armemens de sa Majesté ne permeteroit pas de lui donner un équipage François. J’attendrai ce que voudrez bien me marquer à ce sujet, pour prendre les derniers ordres de Sa Majesté. J’ai l’honneur d’être avec la plus parfaite consideration, Messieurs, votre très humble et obeissant serviteur
De Sartine.
Messrs. Les Deputes des Etats Unis de l’A.
